Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejections 35 U.S.C. § 102(a)(1)
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent (6,309,468) to Sommer.
Regarding independent claim 1, Sommer discloses a body (outer perimeters of numeral 2 in FIG. 1) of the automatic swimming pool cleaner (2) to travel along a surface of the swimming pool (1) until the automatic swimming pool cleaner (2) approaches a structural aspect (3) of the swimming pool (1); 
and b. thereafter causing a first motive element (right motor) on a first side of the body (2) to be driven at a different speed (different nominal speeds) than a second motive element (left motor) on a second side of the body (2) (See Col. 2 lines 25-41; Col. 4 lines 15-35 and claim 4).
Regarding claim 2, Sommer discloses that the structural aspect of the swimming pool is a wall (3) and in which the act of driving the first motive element (right motor) at a different speed than the second motive element (left motor) causes the body (outer perimeters of numeral 2 in FIG. 1)  to travel generally linearly along the wall (3) (See Col. 3 lines 55-67).
Regarding claim 3, Sommer discloses a. when the first side (right side) of the body (outer perimeters of numeral 2 in FIG. 1)  is closer to the wall (3) than is the second side (left side) of the body (outer perimeters of numeral 2 in FIG. 1), 
the first motive element (right motor) is caused to be driven at a speed less than the second motive element (left motor); and b. when the second side (left side) of the body (outer perimeters of numeral 2 in FIG. 1) is closer to the wall (3) than is the first side (right side) of the body (outer perimeters of numeral 2 in FIG. 1), the second motive element (left motor) is caused to be driven at a speed less than the first motive element (right motor) (See Col. 4 lines 25-40).
Regarding claim 4, Sommer discloses determination of a characteristic of the swimming pool (2) based on information obtained by having caused the first and second motive elements (right and left motors) to be driven at different speeds (See Col. 2 lines 50-67).
Regarding claim 5, Sommer discloses selected from a shape or a size of the swimming pool (See Col. 3 lines 1-10).
Regarding claim 6, Sommer discloses an automatic swimming pool cleaner having a body and motive elements (right and left motors), comprising:
a. causing the body (outer perimeters of numeral 2 in FIG. 2) to move along a surface of a swimming pool (1); and
b. causing the body (outer perimeters of numeral 2 in FIG. 2) substantially to maintain contact with a first wall (3) of the swimming pool (1) as it moves generally linearly along the first wall (3) (See Col. 5 lines 15-40 and claim 6).
Regarding claim 7, Sommer discloses that the act of causing the body (outer perimeters of numeral 2 in FIG. 2) substantially to maintain contact with a first wall (3) of the swimming pool (1) as it moves generally linearly along the first wall (3) comprises causing the motive elements (right and left motors) to be driven in an unbalanced manner (different nominal speeds and See Col. 2 lines 25-41; Col. 4 lines 15-35 and claim 4).
Regarding claim 8, Sommer discloses that the body (outer perimeters of numeral 2 in FIG. 2) substantially to maintain contact with each of the second (3`), third (right wall in FIG. 2), and fourth walls (left wall in FIG. 2) of the swimming pool (2) as the body (outer perimeters of numeral 2 in FIG. 2) moves generally linearly along each of the second (3`), third (right), and fourth walls (left), respectively.


Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536. The examiner can normally be reached M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL DEANGILO. JENNINGS
Examiner
Art Unit 3723



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723